Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-25-1994

Venen v. USA
Precedential or Non-Precedential:

Docket 94-3050




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Venen v. USA" (1994). 1994 Decisions. Paper 163.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/163


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                            No. 94-3050


                          DAVID P. VENEN,

                                      Appellant
                                 v.

                     UNITED STATES OF AMERICA,

                                      Appellee


        On Appeal from the United States District Court
           for the Western District of Pennsylvania
                    (D.C. Civil No. 92-1991)


           Submitted Under Third Circuit LAR 34.1(a)
                         July 26, 1994

         Before:    BECKER and ALITO, Circuit Judges
                     and BRODY, District Judge*

                (Opinion Filed October 18, 1994)

                                      PETER M. SUWAK
                                      Pete's Surplus Building
                                      P.O. Box #1
                                      Washington, PA 15301

                                            Attorney for Appellant

                                      LORETTA C. ARGRETT
                                      Assistant Attorney General
                                      GARY R. ALLEN
                                      WILLIAM S. ESTABROOK
                                      RANDOLPH L. HUTTER
                                      Attorneys Tax Division
                                      Department of Justice
                                      P.O. Box #502
                                      Washington, DC 20044

     * Hon. Anita B. Brody, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
                                        BONNIE R. SCHLUETER
                                        Assistant U.S. Attorney
                                        633 U.S. Post Office &
                                   Courthouse
                                        Pittsburgh, PA 15219

                                           Attorneys for Appellees


                    _______________________________

                         ORDER AMENDING OPINION
                    _______________________________


BRODY, District Judge.


          The opinion in the above-captioned case filed on

October 18, 1994, is amended as follows:

          Delete the paragraph beginning with the words "Finally,

the result . . ." at the bottom of page 13 and ending with the

words "on collection activity . . ." on page 14.


                                        BY THE COURT:



                                        /s/ Anita B. Brody
                                   ____________________________
                                        District Judge

DATED:   10-25-94